Citation Nr: 0325359	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  99-19 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease due to trauma of 
the right knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected status post meniscectomy and arthrotomy 
with slight instability of the right knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from January 1976 to February 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  (The RO at Salt Lake City, Utah 
currently has jurisdiction of the veteran's claims file).  
The RO determined that the veteran's service-connected right 
knee meniscectomy and arthrotomy with traumatic degenerative 
joint disease, which had been rated as 30 percent disabling, 
be bifurcated and rated as two separate disabilities.  The 
service-connected disability was evaluated as degenerative 
joint disease due to trauma of the right knee, evaluated as 
10 percent disabling, and status post meniscectomy and 
arthrotomy with slight instability of the right knee, 
evaluated as 10 percent disabling.  The combined rating of 
the two separate disabilities was 20 percent.  The veteran 
filed a timely notice of disagreement and perfected a 
substantive appeal.

In August 2002, the veteran provided oral testimony before 
the undersigned Veterans Law Judge, sitting at the RO in Salt 
Lake City, Utah, a transcript of which has been associated 
with the claims file.

In his September 1999 substantive appeal, the veteran appears 
to raise claims for service connection for a left knee 
disability and an increased rating for lumbar strain.  These 
matters are referred to the RO for appropriate action.  




REMAND

During the pendency of this appeal, the President of the 
United States signed into law in November 2000 the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 
Stat. 2096 (2000).  Under regulations issued after enactment 
of the VCAA, and effective February 22, 2002, the Board had 
been conducting evidentiary development of appealed cases 
directly.  See 38 C.F.R. § 19.9(a)(2) (2002).  Consistent 
with the new duty-to-assist regulations, after reviewing this 
case, the Board determined that additional development had 
been required and such notification was sent to the veteran 
directly by the Board, in October 2002.  Pursuant to 
38 C.F.R. § 19(a)(2)(ii), the Board obtained medical records 
from Dr. Michael Hess for treatment of the veteran's right 
knee disability, pursuant to a VA Form 21-4142 which was 
already on file for this physician.  This evidence has not 
been considered by the RO and the veteran has not waived 
initial RO consideration of this evidence.

In Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) emphasized 
that the Board is "primarily an appellate tribunal," and 
held 38 C.F.R. § 19.9(a)(2) to be invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it purported to allow the Board to 
consider additional evidence without having to remand the 
case to the "agency of original jurisdiction" (AOJ) (which 
in this case is the RO) for initial consideration and without 
having to obtain the appellant's waiver.  Disabled Am. 
Veterans, 327 F.3d at 1346-47.  The Federal Circuit found 
that, under such a procedure, "the veteran is not 
effectively able to object to any of the additional evidence 
obtained by the Board until after the Board weighs the 
evidence and decides the appeal."  Id. at 1347.  

Additionally, the Board notes that the veteran has not yet 
been furnished the necessary notices required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) and implementing regulations.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Appropriate action at the RO level is therefore required for 
this reason.  Accordingly, this case is REMANDED to the RO 
for the following action:

1.  Review the claims file and ensure 
that all notification or development 
action required by the VCAA is 
undertaken.
2.  The veteran should be contacted and 
asked to provide the complete address for 
Dr. DeGrauw as well as the dates he 
underwent treatment for his right knee 
with this doctor.  If such treatment was 
between 1998 and the present, the veteran 
should complete a release form and copies 
of all records should be obtained.  

3.  The RO should readjudicate the 
veteran's claims on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claims 
remains adverse to the veteran, he should 
be furnished a supplemental statement of 
the case (SSOC) and afforded a reasonable 
period of time within which to respond 
thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




